WHATLEY, Judge.
Gary A. Williams appeals his judgments for carrying a concealed firearm and carrying a concealed weapon, arguing that the trial court erred in denying his motion to suppress. He also challenges his sentence for carrying a concealed firearm and argues that eighteen points were improperly added to his scoresheet for possession of a firearm. We affirm the denial of his motion to suppress and his judgments without discussion. We reverse his sentence.
Williams contends, and the State agrees, that eighteen points were improperly added to his scoresheet for possession of a firearm because possession of a firearm was an essential element of the crime for which he was being sentenced. See White v. State, 714 So.2d 440 (Fla.1998). Therefore, we reverse Williams’ sentence and remand the case to the trial court to sentence Williams based on a corrected guidelines scoresheet that does not include the additional eighteen points.
Judgments affirmed; sentence reversed and remanded for further proceedings consistent with this opinion.
BLUE, A.C.J., and SALCINES, J., Concur.